FILED
                            NOT FOR PUBLICATION                             DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TREANDOUS A. COTTON,                             No. 14-15333

               Plaintiff - Appellant,            D.C. No. 3:13-cv-05891-WHA

  v.
                                                 MEMORANDUM*
JEFFERY BEARD, Secretary of CDCR; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Treandous A. Cotton, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due

process and equal protection violations. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000),

and we affirm.

      The district court properly dismissed Cotton’s due process claim regarding

his classification as a gang member and subsequent placement on a modified

program because Cotton failed to allege facts sufficient to show that he had a

liberty interest at stake. See Wright v. Riveland, 219 F.3d 905, 913 (9th Cir. 2000)

(setting forth elements of a procedural due process claim, including “a liberty or

property interest protected by the Constitution” (citation and internal quotation

marks omitted)); Resnick, 213 F.3d at 448 (a prisoner only has a liberty interest

“when a change occurs in confinement that imposes an atypical and significant

hardship . . . in relation to the ordinary incidents of prison life” (citation and

internal quotation marks omitted)).

      The district court properly dismissed Cotton’s equal protection claim

because Cotton failed to allege facts sufficient to show that he was discriminated

against because of his membership in a protected class, see Furnace v. Sullivan,

705 F.3d 1021, 1030 (9th Cir. 2013), or that any defendant intentionally treated

him differently than similarly situated individuals, see Engquist v. Or. Dep’t of

Agric., 553 U.S. 591, 601-02 (2008).




                                            2                                        14-15333
      The district court properly dismissed Cotton’s claim regarding the

processing and handling of his prison grievances because prisoners do not have a

“constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      AFFIRMED.




                                         3                                   14-15333